DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altschul et al. (US 10,694,837).
Regarding claim 9, Altschul et al. disclose a device case (figures 1 and 9, a magnetically configurable accessory 100 and a protective case; wherein the magnetically configurable accessory can be applied to the back of the protective case for a mobile communication device; see column 3, lines 38-41) comprising: a body (protective case) defining a cavity configured to accept and retain a mobile device; defining a strap receptacle (sleeve 124, figures 1 and 9); and comprising a first magnetic feature arranged adjacent the strap receptacle (base magnets 121 and 123, figure 9); and a strap (110) flexibly coupled to the body; configured to seat within the strap receptacle in a retracted position (closed position) (figure 5; column 4, line 48 – column 5, line 14); configured to extend outward from an exterior face of the body opposite the cavity to accept a finger of a user in a deployed position (open position) (figure 6; column 5, lines 15-24); and comprising a second magnetic feature (magnets 111 and 112) embedded in the structural element and configured to transiently couple to the first magnetic feature of the body to retain the strap within the strap receptacle in the retracted position (figure 9, the magnetic attraction of the first set of magnetic features 121 and 123 and magnets 111 and 112, respectively help to hold the strap within the strap receptacle in the retracted position; column 5, lines 42-65).
Regarding claim 10, Altschul et al. disclose wherein the first magnetic feature comprises a first magnet (121); and wherein the second magnetic feature configured to transiently couple to the first magnetic feature of the body comprises a second magnet (111) configured to transiently couple to the first magnet to retain the strap within the strap receptacle in the retracted position and to drive the strap from the deployed position into the retracted position (column 5, lines 42-65).
Regarding claim 11, Altschul et al. disclose wherein the first magnetic feature comprises a magnetic plate (121); and wherein the second magnetic feature configured to transiently couple to the first magnetic feature of the body comprises a magnet (111) configured to transiently couple to the magnetic plate (column 5, lines 42-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,211,963. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the present application is anticipated by claim 1 of U.S. Patent No. 11,211,963.
Regarding claim 9 of the present application, claim 1 of U.S. Patent No. 11,211,963 anticipates all claimed limitation including a device case comprising: a body: defining a cavity configured to accept and retain a mobile device; defining a strap receptacle; and comprising a first magnetic feature arranged adjacent the strap receptacle; and a strap: flexibly coupled to the body; configured to seat within the strap receptacle in a retracted position; configured to extend outward from an exterior face of the body opposite the cavity to accept a finger of a user in a deployed position; and comprising a second magnetic feature embedded in the structural element and configured to transiently couple to the first magnetic feature of the body to retain the strap within the strap receptacle in the retracted position.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-10 and 14-19 of copending Application No. 17/503,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 and 20 of the present application is anticipated by claims 1, 2, 6-10 and 14-19 of copending Application No. 17/503,192.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the present application, claim 16 of copending Application No. 17/503,192 anticipates all claimed limitations including a device case comprising: a body, defining a cavity configured to accept and retain a mobile device against an inner face of the body; defining a strap receptacle; and comprising a first magnet arranged adjacent the strap receptacle; and a strap, flexibly coupled to the body; o configured to seat within the strap receptacle in a retracted position; configured to extend outward from an exterior face of the body opposite the inner face to accept a finger of a user in a deployed position; and comprising: a structural element configured to bias the strap into a planar orientation within the strap receptacle in the retracted position; a second magnet embedded in the structural element and configured to transiently couple to the first magnet of the body to retain the strap within the strap receptacle in the retracted position; and a strap liner encompassing the structural element.
Regarding claim 2 of the present application, claims 16 and 19 of copending Application No. 17/503,192 encompass all claimed limitations including an insert comprising a rectangular bore configured to accept a polygonal boss of a mount to constrain the body on the mount; and a first set of magnetic elements arranged in a first pattern about the rectangular bore and configured to transiently couple to a second set of magnetic elements arranged in a second pattern about the polygonal boss of the mount to transiently couple the body to the mount.
Regarding claim 3 of the present application, claims 16 and 19 of copending Application No. 17/503,192 encompass all claimed limitations including wherein the insert is arranged within a first region of the body; and wherein the strap receptacle is arranged within a second region of the body below the first region of the body in an upward orientation.
Regarding claim 4 of the present application, claim 16 of copending Application No. 17/503,192 encompasses all claimed limitations including a set of fabric liners (textile liners) extending across the exterior face of the body; and wherein the strap defines an outer surface configured to seat flush with the set of fabric liners in the retracted position.
Regarding claim 5 of the present application, claims 14-16 of copending Application No. 17/503,192 encompass all claimed limitations including wherein the strap comprises a set of sections comprising: a first section extending outward from an upper region of the strap receptacle in the deployed position; a second section extending from the first section; and a third section extending from the second section and curving inward toward a lower region of the strap receptacle in the deployed position; wherein the structural element extends between the first section and the second section of the strap; and wherein the second magnet is arranged within the second section of the strap.
Regarding claim 6 of the present application, claims 14-16 of copending Application No. 17/503,192 encompass all claimed limitations including wherein the first section of the strap is configured to seat within the upper region of the strap receptacle in the retracted position; wherein the first magnet is arranged adjacent the lower region of the strap receptacle; and wherein the second section of the strap is configured to seat above the third section of the strap within the lower region of the strap receptacle in the retracted position.
Regarding claim 7 of the present application, claim 18 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the body defines: a recess arranged on the inner face; and a set of apertures extending between the strap receptacle and the recess; and wherein the strap liner comprises a set of coupling features configured to couple the strap to the body and comprising: a first wing coupled to the first section of the strap and configured to thread through a first aperture, in the set of apertures, in the upper region of the strap receptacle to seat within the recess; and a second wing coupled to the third section of the strap and configured to thread through a second aperture in the lower region of the strap receptacle to seat within the recess.
Regarding claim 8 of the present application, claims 9 and 16 of copending Application No. 17/503,192 encompass all claimed limitations including wherein the strap receptacle comprises: a base layer (first layer) exhibiting a first depth from the exterior face; and a raised layer (second layer): exhibiting a second depth less than the first depth from the exterior surface; and exhibiting a second width less than a first width of the strap; wherein the strap is configured to seat flush with the raised layer within the strap receptacle in the retracted position; wherein a first edge of the strap is configured to seat above the base layer on a first side of the raised layer; and wherein a second edge of the strap is configured to seat above the base layer on a second side of the raised layer opposite the first side.
Regarding claim 9 of the present application, claims 1 of copending Application No. 17/503,192 anticipates all claimed limitations including a device case comprising: a body, defining a cavity configured to accept and retain a mobile device; defining a strap receptacle; and comprising a first magnetic feature arranged adjacent the strap receptacle; and a strap, flexibly coupled to the body; configured to seat within the strap receptacle in a retracted position; configured to extend outward from an exterior face of the body opposite the cavity to accept a finger of a user in a deployed position; and comprising a second magnetic feature embedded in the structural element and configured to transiently couple to the first magnetic feature of the body to retain the strap within the strap receptacle in the retracted position.
Regarding claim 10 of the present application, claims 2 and 6 of copending Application No. 17/503,192 encompass all claimed limitations including wherein the first magnetic feature comprises a first magnet; and wherein the second magnetic feature configured to transiently couple to the first magnetic feature of the body comprises a second magnet configured to transiently couple to the first magnet to retain the strap within the strap receptacle in the retracted position and to drive the strap from the deployed position into the retracted position. 
Regarding claim 11 of the present application, claim 7 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the first magnetic feature comprises a magnetic plate; and wherein the second magnetic feature configured to transiently couple to the first magnetic feature of the body comprises a magnet configured to transiently couple to the magnetic plate.
Regarding claim 12 of the present application, claim 8 of copending Application No. 17/503,192 encompasses all claimed limitations including an indentation arranged adjacent the strap receptacle on the exterior face of the body and configured to receive the finger of the user during deployment of the strap from the retracted position into the deployed position to force the strap outward from the strap receptacle.
Regarding claim 13 of the present application, claim 10 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the body further defines a set of secondary apertures: arranged adjacent the strap in the retracted position; covered by the exterior face of the body; and defining a depth, from the exterior face of the body, greater than a height of the strap in the retracted position; and wherein the exterior face of the body is configured to be depressed into a secondary aperture, in the set of secondary apertures, and beneath the strap by the finger of the user during deployment of the strap from the retracted position into the deployed position.
Regarding claim 14 of the present application, claim 10 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the set of secondary apertures comprises: a first secondary aperture arranged adjacent a first edge of the strap in the retracted position; and a second secondary aperture arranged adjacent a second edge of the strap opposite the first edge in the retracted position; wherein the first edge of the strap is configured to seat above a first portion of the first secondary aperture in the retracted position; and wherein the second edge of the strap is configured to seat above a second portion of the second secondary aperture in the retracted position.
Regarding claim 15 of the present application, claim 16 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the strap further comprises: o a set of structural elements configured to bias the strap into a planar orientation; and o a strap liner: encompassing the set of structural elements; configured to contact the finger of the user during deployment of the strap; and comprising a set of coupling features configured to couple the strap to the body; and wherein the second magnetic feature is embedded in a structural element, in the set of structural elements.
Regarding claim 16 of the present application, claims 16 and 17 of copending Application No. 17/503,192 encompass all claimed limitations including a device case comprising: a body, configured to accept and retain a mobile device against an inner face of the body; defining a strap receptacle; and comprising a first set of magnetic features arranged adjacent the strap receptacle; and a strap: flexibly coupled to the body; configured to retract in to seat flush with an exterior face of the body, opposite the inner face, within the strap receptacle in a retracted position; configured to open rearward from the exterior face of the body, away from the inner face, to accept a finger of a user in a deployed position; and comprising: a set of structural elements configured to bias the strap into a planar orientation in the retracted position and contour about the finger of the user in the deployed position; a second set of magnetic features configured to transiently couple to the first set of magnetic features of the body to retain the strap within the strap receptacle in the retracted position; and a set of strap liners: encompassing the set of structural elements and the second set of magnetic features; configured to contact the finger of the user during deployment of the strap; and  comprising a set of coupling features configured to couple the strap to the body.
Regarding claim 17 of the present application, claim 17 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the set of coupling features comprises a set of wings extending from the strap and configured to couple to the inner face of the body; wherein the body defines: a recess configured to accept and retain the set of wings; and a first set of apertures arranged within the recess; and wherein the set of wings are configured to thread through the set of apertures from the exterior face of the body toward the inner face of the body to seat within the recess.
Regarding claim 18 of the present application, claim 18 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the set of wings comprises: a first wing extending from a first end of the strap and configured to thread through a first aperture, in the set of apertures, to seat within the recess; and a second wing extending from a second end of the strap, opposite the first end, and configured to thread through a second aperture, in the set of apertures, to seat within the recess; and further comprising a textile liner extending across the inner face of the body and configured to compress the set of wings against the inner face.
Regarding claim 20 of the present application, claim 16 of copending Application No. 17/503,192 encompasses all claimed limitations including wherein the first set of magnetic features comprises a first magnet; wherein the set of structural elements comprises a plastic stiffener; wherein the second set of magnetic features comprises a second magnet embedded in the plastic stiffener and configured to transiently couple to the first magnet to retain the strap within the strap receptacle in the retracted position; and wherein the set of strap liners comprises a fabric liner encompassing the plastic stiffener and the second magnet.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shipley et al. (US 2006/0279098) disclose a universal finger loop for cellular phones and portable electronic devices having a flexible loop of appropriate size to be penetrated by a human finger and a means for affixing it to a cellular phone or portable electronic device.
Hung et al. (US 8,380,264) teach a device case comprising a device case body and a strap coupled to the device case body, configured to accept a finger of a user; and a magnetic feature for securing the strap.
Russell-Clark et al. (US 9,926,953) disclose a system for carrying a device includes the device and at least one attachment apparatus.
Holder (US 10,237,384) teaches a hand-free mount for a mobile device includes a first magnetic attachment for combining with the mobile device, and a second mating magnetic attachment for combing with the first magnetic attachment. 
Lee (US 10,616,388) discloses a grip for a mobile electronic device includes a band suitable for being gripped or otherwise receiving one or more fingers, the band includes a base section having a magnetic member attached thereto or embedded therein, the grip may further include a counter member co-operably opposable with the magnetic member.
Wang (US 10,795,438) teaches a system includes one or more finger-mounted devices such as finger devices with U-shaped housing configured to be mounted on a user’s finger while gathering sensor input and supplying haptic output.
Ahi (US 10,900,608) discloses a mobile phone holder for mounting a mobile phone to the dashboard of a car, the handlebar of a shopping cart, the handlebar of a bike, safety belt of a car, a belt loop, belt of a user, strap of a bag, or other accessories of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645